DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0293484 A1) in view of Naughton et al. (US 2019/0371313 A1).
As to claim 15, Wang discloses a method for isolating a voice assistant device (VAD) from unintended speech input [Paragraph 0002], the method comprising: 
providing, with a server [Virtual assistant server 155 on FIG.1], a plurality of questions [Query] to a plurality of enclosures [Virtual assistants 135 on FIG. 1] configured to house respective VADs [“FIG. 1 depicts a system 100 for presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants, according to embodiments of the disclosure.” Paragraph 0050]; 
for each of the plurality of enclosures: receiving at least one of the plurality of questions [“In certain embodiments, the virtual agent system 125 also provides a language processor 140 that interprets user input (e.g., audio input) for a command or query directed to a virtual assistant, for example using natural language processing.” Paragraph 0051];
21synthesizing, with a processor [Language processor 140 on FIG. 1], the at least one of the plurality of questions into at least one speech query [“Language processor 140 also recognizes speech, that is converts speech (e.g., audio data) into text or other information readily interpretable by computer.” Paragraph 0083]; 
playing, with a speaker, the at least one speech query in the enclosure [“The output device 120 includes one or more speakers for producing sound, such as an audible alert or notification.” Paragraph 0058]; 
recording, with a microphone, audio output from the respective VAD in the enclosure [“The query module 205 is communicatively coupled to an input device, such as a microphone, through which the user inputs the query, such as a spoken query.” Paragraph 0091];
converting, with the processor, the audio output into a text format [“Language processor 140 also recognizes speech, that is converts speech (e.g., audio data) into text or other information readily interpretable by computer.” Paragraph 0083].
Wang discloses the speech being converted to text format [Paragraph 0083], but fails to disclose providing to the server the text format and questions.
However, Naughton teaches providing, with the processor, the text format and the at least one of the plurality of questions to the server [“The request messages 34 are passed through a communication network 29 to voice assistant servers 31 operated, for example, by parties that control particular frameworks.” Paragraph 0053]. 
Wang and Naughton are analogous because they are all directed to voice assistant device system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the passing of request messages to the server taught by Naughton in an electronic device such as that of Wang as suggested by Naughton, for the obvious purpose of the voice assistant servers process the incoming messages, by combining prior art elements according to known methods to yield predictable results. 

As to claim 16, Wang discloses the voice assistant server [Assistant server 155], but fails to disclose parsing, with the server, the text format.
However, Naughton teaches parsing, with the server, the text format and the at least one of the plurality of questions for relevant key words [Paragraph 0053]; and 
tagging, with the server, the relevant key words [Paragraph 0053]. 
Wang and Naughton are analogous because they are all directed to voice assistant device system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the server to parse the request message and determine the voice command taught by Naughton in an electronic device such as that of Wang as suggested by Naughton, for the obvious purpose of the voice assistant servers process the incoming messages, by combining prior art elements according to known methods to yield predictable results. 

As to claim 17, Wang discloses the method of claim 15, further comprising: identifying, with the enclosure, the respective VAD being housed in the enclosure [101 on FIG. 1].  

As to claim 18, Wang discloses the method of claim 15, wherein the microphone records the audio after a wait time, wherein the wait time is adjustable [Paragraph 0048].  

As to claim 19, Wang discloses method of claim 15, wherein the at least one speech query can be played in at least one of (i) a desired language [Paragraph 0083].
Allowable Subject Matter
Claims 1-14 are allowed.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
June 29, 2022